El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Existe una obligación constitucional de proveer un in-térprete a un imputado de delito que no comprende el idioma español y que por esta razón no entiende las inci-dencias de una vista preliminar para acusar? Responde-mos que, al amparo de la cláusula constitucional que ga-rantiza el debido proceso de ley, existe tal obligación.
I
Contra John Kelvin Branch se presentó una denuncia en la que se le imputó haber cometido el delito de robo. Art. 173 delCódigo Penal de Puerto Rico, 33 L.P.R.A. sec. 4279. Al inicio de la vista preliminar para acusar, su abogado, de la Sociedad para la Asistencia Legal, solicitó al tribunal que asignara a Branch un intérprete debido a que éste no entendía el idioma español, que, como se sabe, es el idioma en el que se conducen los procesos judiciales en la jurisdic-ción del Estado Libre Asociado de Puerto Rico. Pueblo v. Tribunal Superior, 92 D.P.R. 596 (1965). Dicha solicitud fue denegada por el magistrado instructor, quien continuó con los procedimientos. Finalmente, determinó causa probable para acusar por el delito imputado.
Posteriormente, la defensa de Branch solicitó la deses-timación de la acusación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sobre el funda-mento de que la determinación de causa no se había hecho conforme a derecho. Id. En específico, adujo que la ausen-cia de un intérprete, según la solicitud formulada por Branch, violó a éste su derecho a confrontarse con los tes-tigos de cargo y a no ser privado de intereses libertarios y propietarios sin un debido proceso de ley.
Luego de realizar una vista con el propósito de discutir los méritos de esta moción de desestimación, el foro de ins-tancia la denegó. Fundamentó su decisión en que, a su jui-*578ció, “[l]as molestias de hablar un idioma [en el cual] no se tiene fluidez, no [constituyen] razón para determinar que la representación legal del acusado fue ineficiente en la etapa de vista preliminar”. Apéndice, pág. 33.
Inconforme con esta determinación, la defensa de Branch acudió ante el Tribunal de Circuito de Apelaciones, el cual denegó la expedición del auto solicitado. Oportunamente, acudió ante este Tribunal mediante recurso de certiorari. En su recurso imputó a los foros de instancia y apelativos haber errado al denegar la solicitud de desesti-mar la acusación al amparo de la Regla 64(p) de Procedi-miento Criminal, supra, ya que a su juicio, la ausencia de un intérprete en la vista preliminar constituyó una violación a los derechos constitucionales de Branch de contrain-terrogar a los testigos de cargo, de estar debidamente re-presentado por un abogado, y de ser procesado en conformidad con las disposiciones constitucionales que le garantizan un debido proceso de ley.
Luego de examinar los planteamientos de la represen-tación de Branch, concedimos término al Procurador General para que compareciera y expusiera su posición. Mien-tras esperábamos por dicho escrito, paralizamos los procedimientos seguidos en el foro de instancia. Una vez evaluada la posición del Procurador General expedimos el recurso y ordenamos que los autos originales del caso fue-ran elevados.
Examinado el derecho aplicable, los alegatos de las par-tes, así como los autos, resolvemos.
II
A. Hace casi cuatro (4) décadas reconocimos cuán importante es que los foros de instancia tomen las medidas adecuadas para hacer viable que personas con problemas para comprender el idioma español entiendan las incidencias de un proceso judicial que se sigue en su *579contra. Al respecto, afirmamos en Pueblo v. Tribunal Superior, supra, que:
Siendo el español el idioma de los puertorriqueños, los procedi-mientos judiciales en nuestros tribunales deben seguirse en es-pañol, pero los jueces tomarán aquellas medidas que resulten necesarias para que, en protección de los derechos de cualquier acusado que no conozca suficientemente nuestro idioma, se mantenga a éste —y desde luego a su ahogado por ser ello parte de su derecho a una defensa efectiva— informado, por medio de traductores o de otro modo eficaz, de todo lo que transcurra en el proceso, y para que así lo revele el récord [sic]. (Énfasis suplido.) Pueblo v. Tribunal Superior, supra, pág. 606.
En esa ocasión, sin embargo, no consideramos ni nos expresamos en torno a los derechos constitucionales que pudieran quedar lesionados en caso de no proveer la asis-tencia de un intérprete a una persona que no compren-diera el español.
Más recientemente retomamos el tema cuando atendi-mos una controversia similar a la del caso de autos. En Pueblo v. Moreno González, 115 D.P.R. 298 (1984), consideramos si la ausencia de un intérprete de lenguaje de señas durante el juicio de una persona sordomuda acusada de la comisión de un delito constituyó una violación del derecho constitucional del allí imputado a no ser privado de su li-bertad sin un debido proceso de ley, y de sus derechos a confrontarse con los testigos de cargo y a estar asistido de abogado, garantizados tanto por la Constitución de Estados Unidos (Enmiendas V y VI de la Constitución de Estados Unidos), como por la Constitución del Estado Libre Asociado de Puerto Rico (Art. II, Secs. 7 y 11 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1).
Al resolver dicha controversia afirmativamente, señala-mos en primer término que, como derivado del derecho a no ser privado de intereses libertarios o propietarios sin un debido proceso de ley, los problemas de audición que con-frontaba el allí imputado “ameritaban que estuviera asis-tido de un intérprete durante la celebración de todo el *580proceso”. (Énfasis en el original.) Pueblo v. Moreno González, supra, pág. 304. Esta conclusión fue consecuencia ló-gica de la noción fundamental, inmersa en la cláusula constitucional que garantiza un debido proceso de ley, de que una persona no debe estar sujeta a un proceso judicial injusto.
En segundo lugar, destacamos que el derecho de un im-putado a confrontarse con el testimonio de cargo “realmen-te significa el derecho del acusado a oír a los testigos que declaran en su contra e incluye el derecho a poder contra-interrogarlos a través de su abogado”. (Escolio omitido.) Pueblo v. Moreno González, supra, pág. 304. Entendido de esta forma, resolvimos que la ausencia de un intérprete de señas en un juicio llevado contra una persona con serias limitaciones auditivas infringía tal derecho, toda vez que el acusado estaba inhabilitado para entender el testimonio prestado en su contra. Como derivado de ello, destacamos que la ausencia de un intérprete en dicho proceso consti-tuyó, además, una violación del derecho del acusado a es-tar asistido de abogado, ya que
... no importa lo competente que sea un abogado, la imposibili-dad de comunicarse con su cliente lo incapacita [en términos] prácticos para actuar como tal; en otras palabras, la ausencia del intérprete bajo estas circunstancias impide que el acusado tenga un juicio justo e ímparcial. Pueblo v. Moreno González, supra, pág. 306.
Añadimos en Moreno González, supra, pág. 305, que:
Un acusado que no entiende el lenguaje en que declaran los testigos de cargo o que no posee la facultad auditiva de escu-charlos no está en posición de identificar un testimonio inco-rrecto o falso por parte de dichos testigos. En su consecuencia está imposibilitado de así informárselo a su abogado, afectán-dose de esa forma enormemente la calidad y eficacia del contra-interrogatorio de los testigos de cargo por parte del abogado defensor, lo que resulta en definitiva en una denegatoria del derecho constitucional a “carearse” con los testigos en su contra. (Énfasis suplido.)
*581De la discusión precedente podemos concluir que para un imputado que no entiende las incidencias de un proce-dimiento judicial, la asistencia de un intérprete durante todo el proceso adquiere una importancia tridimensional: primero, hace posible el interrogatorio de los testigos; se-gundo, facilita a los demandados o acusados poder enten-der la conversación entre abogados, testigos y el juez; y tercero, hace viable la comunicación entre abogado y cliente. Véanse: U.S. v. Joshi, 896 F.2d 1303 (11 Cir. 1990); U.S. v. Bennett, 848 F.2d 1134 (11mo Cir. 1988); State v. Gonzáles-Morales, 979 P.2d 826 (Wash. 1999); People v. Aguilar, 677 P.2d 1198 (Cal. 1984). Véanse, además: D.M. Smith, Confronting Silence: The Constitution, Deaf Criminal Defendants, and the Right to Interpretation During Trial, 46 Me. L. Rev. 87 (1994); W.B.C. Chang y M.U. Araujo, Interpreters for the Defense: Due Process for the Non-English-Speaking Defendant, 63 Cal. L. Rev. 801 (1975).
Aunque en el presente caso no nos encontramos ante un proceso judicial seguido contra un sordomudo, como en Pueblo v. Moreno González, supra, los pronunciamientos emitidos en torno a la lesión a los derechos constitucionales que se configura en dicho contexto se extienden a otro tipo de limitación que también impida a una persona com-prender lo que expresan las personas que intervienen en un proceso judicial que se sigue en su contra.(1) Esa sería la *582situación de procesos criminales seguidos en los tribunales de Puerto Rico contra personas que sólo hablan el idioma inglés y por ello tienen una dificultad real de comprender el idioma español. En ambas situaciones los derechos cons-titucionales que deben ser juzgados conforme a las garan-tías del debido proceso de ley, a confrontarse con los testi-gos de cargo y a estar asistido de abogado, quedan lesionados, ya que el imputado se encuentra igualmente inhabilitado para entender lo que ocurre en el proceso judicial.
Ante estas circunstancias, la concesión de un intérprete a una persona que sólo habla el idioma inglés, luego de que se demuestra su necesidad real, constituye un imperativo constitucional que los tribunales no deben soslayar. Por lo tanto, los tribunales deberán tomar las medidas apropia-das para garantizar que los imputados que tengan esta limitación puedan comprender las incidencias del proceso mediante el uso de un intérprete o mediante otro medio igualmente eficaz. Claro está, recae sobre el imputado el peso de demostrar al tribunal que no entiende el idioma español y que por ello necesita un intérprete. Con ese fin, el tribunal de instancia podría realizar una vista, si así lo estima necesario.
Dicho imperativo constitucional no es exclusivo del jui-cio en su fondo. Se extiende a etapas previas, como la vista preliminar para acusar. Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Como se sabe, en esta etapa, los derechos constitucionales procesados conforme a las garan-tías que se derivan del debido proceso de ley, a estar asis-tido de abogado y a confrontarse con el testimonio de cargo, tienen pleno vigor. Además, siendo la vista preliminar el mecanismo procesal con el cual se pretende “evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal”, cobra particular im-*583portancia que los tribunales garanticemos el pleno ejercicio de tales derechos en dicha etapa. Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970); Pueblo v. Rivera Alicea, 125 D.P.R. 37, 41 (1989).
En nuestra jurisdicción, la Circular Núm. 10 de 11 de diciembre de 1991 de la Oficina de Administración de los Tribunales establece las normas que rigen el uso de intérpretes en los tribunales de Puerto Rico. En lo pertinente, dispone lo siguiente:
1. Se entiende por intérprete el qué traduce a una lengua, simultánea o consecutivamente, las expresiones de un hablante de otra lengua o el que traduce directamente, en forma oral, un documento. Traductor es quien traduce por escrito.
2. Los servicios de intérprete sólo se prestarán con cargo al sistema en casos criminales de conformidad con los siguientes criterios:
a. Si se trata de intérpretes de testigos, sólo cuando sean testigos del imputado y éste sea indigente.
b. Si se trata de intérpretes para imputados que no ha-blen ni entiendan el español, siempre. En este caso, sin embargo, si el imputado desea escoger y utilizar su propio intér-prete, podrá hacerlo a costa suya.
3. Los intérpretes que utilice el ministerio público deberán ser pagados por el Departamento de Justicia.
4. Si los servicios de intérpretes se requieren para cualquier incidente procesal en un caso criminal que no implique la cele-bración de la vista en su fondo en su totalidad, el tribunal po-drá juramentar a algún abogado, funcionario o empleado del tribunal o ciudadano que se encuentre presente y que declare y demuestre ser diestro en los dos idiomas necesarios para que funja de intérprete. ...
5. No obstante lo anterior, cuando el tribunal considere que se deben contratar los servicios de una persona que se dedique profesionalmente a la interpretación o si los servicios de ésta se requieren para la celebración de la vista en su fondo en su totalidad, el tribunal deberá tomar providencias para ello tan pronto como advenga en conocimiento de dicha necesidad. Si fuese necesario diferir la celebración de una vista, el tribunal hará los arreglos pertinentes para que ésta se celebre con la mayor prontitud.
6. Cuando se requieran los servicios de una persona que se dedique profesionalmente a la interpretación, el tribunal die-*584tará una orden a esos fines y el Secretario del Tribunal la refe-rirá al Director Ejecutivo para que éste realice las gestiones pertinentes con profesionales de la comunidad. En el caso de que no exista la posibilidad de contratar los servicios de profe-sionales, el Director Ejecutivo podrá contratar los servicios de intérpretes no profesionales siempre que se asegure de que, por su dominio de ambas lenguas, pueden realizar la labor y sujeto a la determinación que ulteriormente pueda hacer el tribunal.
8. El tribunal deberá tomar las providencias necesarias para reducir en lo posible el período de espera del intérprete en sala, sobre todo si dicho período de espera implica la posibilidad de pagar honorarios por un día completo.
Como puede apreciarse, estas normas pretenden dar uniformidad a los procesos de selección de intérpretes en los tribunales del País. No obstante, ello no impide que los tribunales adopten otro tipo de medida que sea igualmente efectiva, para atender circunstancias procesales que se ori-ginen en un procedimiento judicial.
A la luz de lo anterior, el mecanismo procesal que provee la Regla 64(p) de Procedimiento Criminal, supra, constituye un instrumento adecuado para vindicar la lesión a los derechos de un acusado en etapas tempranas del trámite judicial por razón de carecer de un intérprete cuando tenía una necesidad real de dicha asistencia. Como se sabe, la Regla 64(p), supra, permite a una persona imputada de delito solicitar la desestimación de una denuncia o acusación bajo el fundamento de que “se ha presentado contra el acusado una acusación o denuncia, o algún cargo de las mismas, sin que se hubiere determinado causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho”. Regla 64(p) de Procedimiento Criminal, supra.
Conforme al texto transcrito, en el pasado hemos acce-dido a desestimar una acusación o denuncia al amparo de la Regla 64(p) de Procedimiento Criminal, supra, en las siguientes instancias: (1) cuando la parte promovente de la *585solicitud demuestra que en la vista hubo ausencia total de prueba sobre la existencia de causa probable para creer que el imputado cometió el delito por el cual es procesado, Pueblo v. González Pagán, 120 D.P.R. 684 (1988), Pueblo v. Pérez Suárez, 116 D.P.R. 807 (1986); y (2) cuando se ha incumplido con los requisitos de ley y jurisprudenciales que gobiernan la determinación de causa probable, Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991). Véase O.E. Resumil de Sanfilippo, Práctica Jurídica de Puerto Rico, New Hampshire, Ed. Butterworth, 1993, Vol. 2, pág. 196.
Al amparo de esta segunda modalidad en Pueblo v. Padilla Flores, supra, accedimos a desestimar una acusación sobre el fundamento de que la determinación de causa fue hecha en circunstancias que privaron a los allí imputados “de una representación legal eficaz en violación de su derecho constitucional a estar debidamente asistidos de abo-gado en esta etapa del procedimiento criminal”. Id., pág. 703. A la luz de los derechos constitucionales en juego, la alegación de que se ha determinado causa probable para acusar contra una persona que no comprende o entiende el idioma en el cual se conducen los procedimientos judiciales está enmarcada en esta segunda modalidad. No hay duda, por tanto, de que en el caso de autos Branch tenía a su disposición dicho mecanismo.
Aclarado el marco jurídico aplicable, examinemos los hechos ante nuestra consideración.
III
Como expresamos antes, el Tribunal de Primera Instan-cia denegó la solicitud de un traductor formulada en vista preliminar por la defensa de Branch. La vista de lectura de acusación, por su parte, fue suspendida. No obstante, la minuta que recoge las incidencias de esa ocasión destaca que “[e]l acusado no habla el idioma español”. (Enfasis suplido.) Apéndice, pág. 21.
*586Por su parte, la minuta de la vista en la que fue consi-derada la moción al amparo de la Regla 64(p) de Procedimiento Criminal, supra, destaca lo siguiente:
Ala Mista [para considerar la] [m]oción al [a]mparo [de la] Regla 64-P compareció el acusado personalmente y represen-tado por el Ledo. José H. Arocho Soto. ...
La defensa informó que el día que se llamó el caso para vista [p]reliminar ... manifestó al Juez que el acusado no entendía el idioma español y se solicitó un intérprete y el Juez Febus de-claró no ha lugar la petición. El abogado indicó que la mamá del acusado está presente en Sala y que ella sabe inglés y podría servir de intérprete ...
El Fiscal manifestó que no sería conveniente para el Tribunal que un familiar del acusado sirva de intérprete.
Escuchados los planteamientos de las partes, el Tribunal manifestó que se designará un intérprete y reseñaló la Vista de Moción para el día 2 de mayo de 2000 a las 9:0a.m. (Énfasis suplido.) Apéndice, pág. 29.
Finalmente, la Resolución del Tribunal de Primera Ins-tancia que resuelve la solicitud de desestimación destaca que cuando se diligenció la orden de arresto, “el juez municipal le hizo todas las advertencias en el idioma inglés”. (Énfasis suplido.) Apéndice, pág. 32. Más adelante, destaca lo siguiente:
En la vista celebrada ante nos, se demostró que el acusado lleva viviendo en Puerto Rico siete años. Que ha tenido trabajo casi todo el tiempo y no ha requerido de intérpretes para comu-nicarse con las personas que lo rodean. Incluso, demostró en-tender algunas preguntas que se hicieron en español, sin nece-sidad de esperar a que el intérprete terminara. (Énfasis suplido.) Apéndice, pág. 32.
Finalmente, se concluyó en la resolución:
Basado en lo antes señalado, se declara NO HA LUGAR la moción bajo la Regla 64(p). ... En lo sucesivo y entendiendo que es más cómodo para el acusado, y su representación legal, se ordena la citación de un intérprete para el juicio, etapa crítica y crucial de [ejste proceso. (Énfasis suplido y en el original.) Apéndice, pág. 33.
*587Un análisis de los autos del caso nos convence de que el reclamo de Branch de que se le asigne un intérprete no es infundado. Nótese que en las distintas etapas del proceso criminal seguido en su contra, desde el diligenciamiento de la orden de arresto hasta la adjudicación de la moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, los magistrados de instancia que han intervenido en su caso han tomado distintas medidas para minimizar el efecto adverso que pudiera tener su li-mitación idiomática. De este modo, surge del expediente que las advertencias legales, luego de su arresto, fueron hechas a Branch en el idioma inglés. A partir de ese mo-mento hubo un reclamo constante de su defensa de que se le asignara un intérprete. Más adelante, en la vista en la cual se consideró la moción de desestimación, el foro de instancia asignó a Branch un intérprete para que le tradujera al inglés las incidencias de ese proceso. Finalmente, a pesar de denegar la moción de desestimación, el foro de instancia resolvió asignarle un intérprete permanente para el juicio en su fondo. Dicha actuación constituye un reconocimiento expreso de que Branch tenía una necesidad real de tal asistencia.
En consecuencia, la ausencia de un intérprete que tra-dujera en forma oral a Branch las expresiones de los testi-gos, abogados y del juez en la vista preliminar para acusar, violó sus derechos constitucionales a ser juzgado conforme a los preceptos del debido proceso de ley, a confrontarse con el testimonio de cargo y a estar asistido de abogado. El hecho de que esta ausencia haya ocurrido en etapas pre-vias al juicio en su fondo, como la vista preliminar, no al-tera dicha realidad. Pues, al igual que en Pueblo v. Moreno González, supra, las limitaciones idiomáticas que tenía Branch "ameritaban que estuviera asistido de un intérprete durante la celebración de todo el proceso”. (Énfasis en el original.) íd., pág. 304.

*588
Procede dejar sin efecto la determinación de causa y or-denar la desestimación de la acusación formulada en su contra.


Se emitirá la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Cabe mencionar que el lenguaje dé señas es ya considerado un lenguaje como cualquier otro. Algunos tribunales han reconocido el American Sign Language (en adelante ASL) como el lenguaje nativo de muchas personas con impedimentos auditivos. “ASL, a complex visual-spatial language, is the native language of many Deaf men and women in the United States and English-speaking parts of Canada.” Calloway v. Boro of Glassboro Dept. of Police, 89 F. Supp.2d 543, 547 esc. 9 (D. N.J.2000), citando a K. Nakamura, About American Sign Language, 28 octubre 1998, http://www.deaflibrary.org/asl.html (“It is a linguistically complete, natural language”). Al menos cinco (5) estados de Estados Unidos han reconocido mediante legislación (y el gobierno federal mediante reglamentación) el lenguaje de señas como un lenguaje completo que es la lengua nativa de muchos ciudadanos. Véanse: Mass. Gen. Laws Ann. Cap. 15A, Sec. 9A (Law.Co-op.1994); Mo. Ann. Stat. Sec. 209.285(1); Term. Code Ann. Sec. 49-6-1009 (1996); Tex. Education Code Ann. Sec. 51.303(c) (West 1996); Utah Code Ann. Sec. 53A-13-101.5 (1994); 34 C.F.R. sec. *582300.19 (reglamento bajo el Individuals with Disabilities Education Act, 20 U.S.C. sec. 1401(16)).